Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          DETAILED ACTION
Claims 1, 3, 5-8, 10, 12-19 are allowed with the examiner's amendment as follow:

                                                 EXAMINER'S AMENDMENT
1.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.    Authorization for this examiner's amendment was given with printer rush filed on 02/19/2021.

The application has been amended as follows:
In the claims:

3. (currently amended) The computer-implemented method of claim 1, comprising, in response to receiving traffic at a common external IP address of the virtual network at a router, detecting the assigned IP address for the traffic based on the static routing table and forwarding the traffic to the VM instance.

claim 8, further comprising program code executable by the processor to detect the assigned IP address as a destination for traffic based on a static routing table in response to receiving the traffic at an external IP address of the virtual network and forwarding the traffic to the VM instance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471